Case: 12-41093       Document: 00512373108         Page: 1     Date Filed: 09/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 13, 2013
                                     No. 12-41093
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALAN ADOLFO RIOS-MORALES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-312-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Alan Adolfo Rios-Morales appeals his jury conviction of one count of
conspiracy to possess with intent to distribute more than five kilograms of
cocaine and one count of possessing with intent to distribute more than five
kilograms of cocaine, in violation of 18 U.S.C. §§ 841(a)(1), (b)(1)(A), 846. Rios-
Morales argues that the evidence was insufficient to support his conviction of
both counts. For the following reasons, we affirm.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41093     Document: 00512373108       Page: 2   Date Filed: 09/13/2013

                                   No. 12-41093

      When reviewing a preserved sufficiency claim, we decide “whether,
viewing all the evidence in the light most favorable to the verdict, a rational trier
of fact could have found that the evidence established the essential elements of
the offense beyond a reasonable doubt.” United States v. Villarreal, 324 F.3d
319, 322 (5th Cir. 2003) “All reasonable inferences must be drawn, and all
credibility determinations made, in the light most favorable to the verdict.” Id.
      To establish a conspiracy under § 846, the Government must prove that:
(1) an agreement existed between two or more persons to violate federal
narcotics law; (2) the defendant knew of the existence of the agreement; and
(3) the defendant voluntarily participated in the conspiracy. United States v.
Thomas, 690 F.3d 358, 366 (5th Cir. 2012). Rios-Morales argues that the
evidence was insufficient to prove his knowing and voluntary participation in a
conspiracy.
      A search of the car Rios-Morales was driving revealed more than 15
kilograms of cocaine worth in excess of $1 million, which supports an inference
of knowledge. See Villareal, 324 F.3d at 324; see also United States v. Ochoa,
667 F.3d 643, 648 (5th Cir. 2012) (noting that knowledge of a conspiracy may be
inferred from the amount of drugs). In addition, Rios-Morales gave inconsistent
statements to officers regarding his activities and his ownership of the vehicle.
He told officers at the Pharr point of entry that he planned on traveling to
McAllen, just 10 miles from the border, to shop. However, after leaving Pharr,
he traveled to the Falfurrias checkpoint–some fifty miles north of the
border–where he claimed to be going to San Marcos to shop.                  He also
alternatively claimed to agents that he purchased the Mercedes; that it was a
company car; and that another person made arrangements to purchase the
vehicle. However, the car registration was in Rios-Morales’s name. These
inconsistent statements are further evidence of guilty knowledge. See United
States v. Casilla, 20 F.3d 600, 606 (5th Cir. 1994). In light of the foregoing, the
evidence supports the verdict on the conspiracy count.

                                         2
    Case: 12-41093    Document: 00512373108     Page: 3   Date Filed: 09/13/2013

                                 No. 12-41093

      The offense of possession with intent to distribute requires proof of
(1) possession, (2) knowledge, and (3) intent to distribute. United States v.
Vasquez, 677 F.3d 685, 694 (5th Cir. 2012). Although a jury ordinarily may infer
that a defendant has knowledge of the presence of drugs in a vehicle from his
control over the vehicle, when the contraband is hidden, as in this case, this
court requires additional circumstantial evidence that is suspicious in nature or
demonstrates guilty knowledge. Villareal, 324 F.3d at 324. Rios-Morales
asserts that there is insufficient evidence of his knowing possession of the
hidden cocaine.
      As with the conspiracy count, the value of the drugs and the inconsistent
statements support an inference that Rios-Morales knew of the cocaine’s
presence in the car. See Villareal, 324 F.3d at 324-25. In addition, Rios-Morales
was visibly nervous when questioned at the Pharr port of entry on March 31 and
following his arrest. Although nervousness can be a normal reaction to those
circumstances, it may also support an inference of guilty knowledge when
viewed in context with other evidence suggesting it derived from consciousness
of criminal behavior. United States v. Diaz-Carreon, 915 F.2d 951, 954 (5th Cir.
1990).
      Viewing the evidence in the light most favorable to the verdict, we
conclude that a rational trier of fact could have found that the evidence
established the offense elements beyond a reasonable doubt. Accordingly, the
judgment is AFFIRMED.




                                       3